Case 1:19-cv-00125-DLH-CRH Document 166-2 Filed 06/04/20 Page 1 of 10




                   EXHIBIT B
      Case 1:19-cv-00125-DLH-CRH Document 166-2 Filed 06/04/20 Page 2 of 10




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                 WESTERN DIVISION

 AMERICAN MEDICAL ASSOCIATION et al.,

                                       Plaintiffs,

 v.                                                          CASE NO. 1:19-cv-00125-DLH-CRH

 WAYNE STENEHJEM et al.,

                                       Defendants,

 and

 DAKOTA HOPE CLINIC, et al.,

                                       Intervenors.


                            [REVISED PROPOSED] PROTECTIVE ORDER

        IT IS HEREBY ORDERED, pursuant to Federal Rule of Civil Procedure 26 and this

Court’s inherent authority, that:

        1.     This Protective Order governs the use and handling of all documents, testimony,

interrogatory responses, responses to requests for admission, depositions and deposition exhibits,

electronically stored information, correspondence, and other information, including all copies,

excerpts and summaries thereof produced or supplied by Plaintiffs, Defendants, Intervenors

(collectively, “parties”), or other individuals or entities, including non-parties, to the above-

captioned action.

        2.     All documents and other information produced pursuant to discovery in this action,

and deposition testimony given in this action, shall be used solely for the purposes of prosecuting

or defending this action and shall not be disclosed, revealed, delivered, or otherwise made known

to any person except in accordance with the terms herein. This Protective Order shall not be



                                                 2
    Case 1:19-cv-00125-DLH-CRH Document 166-2 Filed 06/04/20 Page 3 of 10




construed to (a) prevent any party or its respective counsel from making any use of information

which was lawfully in its possession prior to receipt or disclosure from the other party or (b) apply

to information in the public domain, or information that any party or its counsel has lawfully

obtained from a third party having the right to disclose such information.

        3.      As used in this Protective Order, the term “Confidential Information” shall include

sensitive information regarding the parties to this action, as well as their physicians, staff, patients,

and clients, and other non-parties as applicable, including but not limited to: (1) personnel

information regarding persons affiliated with parties or non-parties that could jeopardize such

persons’ safety or privacy, including the identities of persons associated with the parties who have

not already been made public in this action; (2) sensitive and confidential information regarding

the parties’ patients or clients, including, as applicable, personal identifying information, financial

information, medical information, and demographic information; (3) any proprietary information,

commercial information, or sensitive business documents or information, including policies,

procedures, and handbooks regarding the parties’ and non-parties’ operation; (4) any information

that constitutes confidential information under applicable laws or regulations including U.S. and

state privacy, data protection, or secrecy laws; and (5) any other documents or information that the

parties jointly agree to designate as confidential.

        4.      In addition to designating materials as Confidential, a party may require redactions

to materials that could compromise the safety, security, or privacy of patients, clients, or staff

employed by or associated with the parties, whether the materials are the party’s own materials or

materials produced by another party or non-party for use in this Action. To the extent any

documents containing parties’ patient or client information are produced in this Action, such

documents will be protected to the full extent of all applicable state and federal laws, including the




                                                   3
    Case 1:19-cv-00125-DLH-CRH Document 166-2 Filed 06/04/20 Page 4 of 10




Health Insurance Portability and Accountability Act (“HIPAA”), and personal identifying patient

information may be redacted prior to production.

       5.      Counsel of record are responsible for employing reasonable measures, consistent

with this Protective Order, to control access to and distribution of documents and information

designated “Confidential” based on the definition provided in paragraph 3 above.

       6.      Documents and information received in this action and designated Confidential

pursuant to this Protective Order shall not be disclosed, summarized, described, characterized, or

otherwise communicated or made available in whole or in part except to the following persons:

                a.     the named parties to this Action;

                b.     attorneys who have entered an appearance on behalf of a party to this Action
                       and employees of their law firms of record who are necessary to assist in
                       the preparation and trial of this Action;

                c.     this Court or any other Court exercising jurisdiction with respect to the
                       Action, and any Court personnel;

                d.     testifying witnesses or experts whose name, current place of employment,
                       and current and previous affiliations have been formally disclosed during
                       the discovery process;

                e.     any reporter, stenographer, or videographer assigned to a deposition or
                       hearing at which Confidential documents or information is used; and

                f.     any person expressly agreed to, in writing, by the parties.

               Each person to whom disclosure is made pursuant to ¶ 6(d), (e), and (f) shall be

given a copy of this Protective Order and shall sign an “Agreement to Be Bound By the Protective

Order,” the form of which is attached hereto as Exhibit A, agreeing that he or she is bound by the

jurisdiction of this Court and the terms of this Protective Order.

       7.      No document containing Confidential Information shall be filed in this Court or

any appellate court unless:




                                                  4
    Case 1:19-cv-00125-DLH-CRH Document 166-2 Filed 06/04/20 Page 5 of 10




              a.       The filing party obtains prior authorization from the Court after giving

                       notice to all parties; or

              b.       The document is filed under seal; or

              c.       The Confidential Information is redacted from the document.

       8.      Specific documents and information produced by any party or non-party during the

course of this litigation in response to any subpoena or discovery request may be designated as

Confidential pursuant to this Protective Order by marking the document “Confidential” (without

obscuring or defacing the document).

       9.      In the case of interrogatory responses or responses to requests for admission,

designation of Confidential Information shall be made by including the legend “Confidential” next

to the responses.

       10.     In the case of depositions and the information contained in depositions (including

exhibits), counsel shall designate the portions of the transcript (including exhibits) that contain

Confidential Information by making a statement to such effect on the record at any time in the

course of the deposition, or by written designation—within fourteen (14) days of receipt of the

official deposition transcript or a copy thereof—listing the specific lines and pages of the transcript

that should be treated as Confidential. The entire deposition transcript (including exhibits) shall

be treated as Confidential under this Protective Order until the expiration of the above-referenced

14-day period for designation, except that the deponent may review the transcript of his or her own

deposition during this 14-day period. If a deposition transcript contains confidential information,

the front of the original deposition transcript and each copy of the transcript shall be marked

“Confidential.” If all or part of a deposition recorded by videographic means is designated as

Confidential, the recording storage medium and its container shall be so labeled.




                                                   5
    Case 1:19-cv-00125-DLH-CRH Document 166-2 Filed 06/04/20 Page 6 of 10




       11.     Parties may assign pseudonyms to individuals whose identities are protected as

“Confidential,” in anticipation of upcoming depositions, hearings, or other such proceedings. Any

pseudonym authorized by this Protective Order shall be used consistently by that individual in

connection with all testimony they may provide, either by deposition or during court proceedings.

       12.     The recipient of any Confidential documents or information that is provided under

this Protective Order shall maintain such documents or information in a secure and safe area and

shall exercise due and proper care with respect to the storage, custody, use, and/or dissemination

of such documents or information.

       13.     If, at any time, any documents or information designated Confidential is in the

possession, custody or control of any person, other than the person who originally produced such

documents or information, and that person receives a subpoena or some other form of legal process

from any court, federal or state regulatory or administrative body or agency, legislative body or

other person or entity, the party or person to whom the subpoena or request is directed shall give

prompt notice to the designating party. The designating or producing party shall then have ten

(10) days to object to the production of such documents or information.

       14.     In the event additional parties are joined or permitted to intervene in this Action,

they shall be bound by the terms of this Protective Order.

       15.     Should a party object that disclosure of Confidential Information in a hearing or

trial is necessary, such party shall provide reasonable advance notice of such objection to the

designating or producing party. Counsel for the parties shall make a good faith effort to resolve

any disputes about the designation or treatment of any document or information. In the absence

of a resolution, the objecting party may seek relief from the Court within a reasonable amount of




                                                6
    Case 1:19-cv-00125-DLH-CRH Document 166-2 Filed 06/04/20 Page 7 of 10




time. Any documents or other information that has been designated Confidential shall be treated

as such until the Court rules.

       16.     Any party may object, in writing only, to the designation of materials as

Confidential pursuant to this Order or the redaction of information in materials produced in this

Action. Such objection shall provide a description of the materials and a concise statement of

the basis for the challenge as to each individual document or other item so identified. Counsel

for the parties shall meet and confer and make a good faith effort to resolve any disputes about the

designation or treatment of any document or information. If the parties and the producing non-

party, if applicable, cannot resolve the issue informally in good faith, the objecting party may

seek relief from the Court within a reasonable amount of time, and the burden will be on the

objecting party to show why the document or information should not remain Confidential. The

materials in question will remain subject to the confidentiality provisions of this Order until the

Court rules on the designation of the materials.

       17.     Nothing contained in this Protective Order shall affect the right, if any, of any party,

non-party or witness to make any other type of objection, claim, or other response to discovery

requests, including, without limitation, interrogatories, requests for admission, requests for

production of documents or questions at a deposition.

       18.     Nothing contained in this Protective Order shall preclude the right of any party or

non-party to seek additional protective relief from the Court with respect to any document or

information sought in the course of discovery.

       19.     A party that inadvertently fails to designate documents or information as

Confidential pursuant to this Protective Order at the time of its production shall be entitled to

correct its designation. The inadvertent failure to designate such material as Confidential shall not




                                                   7
    Case 1:19-cv-00125-DLH-CRH Document 166-2 Filed 06/04/20 Page 8 of 10




be deemed a waiver of the right to so designate such material. The designation correction and

notice thereof shall be made in writing within a reasonable time after discovery of the inadvertent

mis-designation, accompanied by substitute copies of each item of material, appropriately

designated. Those individuals who received the material prior to notice of mis-designation shall

abide by the provisions of this Protective Order with respect to the use and disclosure of any

documents or information contained in the mis-designated material.

       20.     In the event of an inadvertent disclosure of another party’s designated Confidential

document or information, the party making or aware of the inadvertent disclosure shall, upon

learning of the disclosure: (a) immediately notify the person(s) to whom the disclosure was made

that it contains Confidential documents or information subject to this Protective Order; (b)

promptly make all reasonable efforts to obtain the return of the document or information and to

prevent further dissemination of it; and (c) immediately notify the designating or producing party

of the identity of the person(s) to whom disclosure was made, the circumstances surrounding the

disclosure, and the steps taken to avoid any use or further dissemination of the information.

       21.     This Protective Order shall remain in force and effect until modified, superseded,

or terminated by written consent of the parties or by further Order of the Court. Neither the

termination of this Action by final adjudication (including all appeals) or otherwise, nor the

termination of employment of any person who had access to any Confidential Information, shall

relieve such person of his or her obligations hereunder.

       22.     Within thirty (30) days after receiving notice of the entry of a final non-appealable

order, judgment or settlement with respect to all claims in this Action, all parties and non-parties

having Confidential documents or information shall, absent a court order or written agreement to

the contrary, (a) return such documents, information and all copies thereof to counsel for the




                                                 8
    Case 1:19-cv-00125-DLH-CRH Document 166-2 Filed 06/04/20 Page 9 of 10




designating or producing party or (b) destroy such information and materials, in which case the

party destroying the information shall attest in writing to counsel for the designating or producing

party that all Confidential documents or information in their possession, as well as the documents

or information provided to others in accordance with the Protective Order, have been destroyed.



SO ORDERED.

SIGNED this ___ day of _________, 2020.



                                                             ___________________________
                                                             Clare R. Hochhalter
                                                             United States Magistrate Judge




                                                 9
   Case 1:19-cv-00125-DLH-CRH Document 166-2 Filed 06/04/20 Page 10 of 10




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                 WESTERN DIVISION

 AMERICAN MEDICAL ASSOCIATION et al.,

                                       Plaintiffs,

 v.                                                          CASE NO. 1:19-cv-00125-DLH-CRH

 WAYNE STENEHJEM et al.,

                                       Defendants,

 and

 DAKOTA HOPE CLINIC, et al.,

                                       Intervenors.

                                          EXHIBIT A

I, __________________________________, acknowledge and declare that I have received a copy

of the “Protective Order” (“Order”) in American Medical Association et al. v. Wayne Stenehjem et

al., the United States District Court for the District of North Dakota, Civil Action No. 1:19-cv-

00125-DLH-CRH. Having read and understood the terms of the Order, I agree to be bound by the

terms of the Order and consent to the jurisdiction of said Court for the purpose of any proceedings

to enforce the terms of the Order.

           Name of individual:
           Title or occupation:
           Name of Company or Firm:
           Address:
           Dated:
                                                         __________________________

                                                         [Signature]




                                                10
